Citation Nr: 1021752	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  01-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for weakness of the 
upper extremities.

3.  Entitlement to service connection for weakness of the 
lower extremities.

4.  Entitlement to service connection for shortness of 
breath.

5.  Entitlement to an increased initial evaluation for 
service-connected cervical paravertebral myofasciitis, 
evaluated as 20 percent disabling from November 1, 1999, to 
September 22, 2002.

6.  Entitlement to an increased initial evaluation for 
service-connected cervical paravertebral myofasciitis, 
evaluated as 20 percent disabling from September 23, 2002, to 
June 29, 2003. 

7.  Entitlement to an increased initial evaluation for 
service connected cervical paravertebral myofasciitis, 
evaluated at 30 percent from June 30, 2003.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc. (PVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA or 
ADT) from March 6 to July 18, 1991, and from February 22 to 
June 26, 1996.  He was born in 1966.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing conducted at the 
RO.  A transcript (Tr.)is of record.  

In May 2006, the Board denied several issues and remanded 
others.

The Veteran's representative filed a motion to vacate the 
2006 decision of the Board, on the ground that PVA had not 
been afforded the opportunity to review the case after the 
preparation of the hearing transcript.  In July 2007, the 
Board vacated the May 2006 decision.  

In July 2008, the Board remanded the case for extensive 
specified development.

Entitlement to a permanent and total rating for non-service-
connected disability pension has been in effect since October 
21, 1999.

As a result in part of actions taken during the current 
appeal, including as reflected in a quality review memorandum 
from the Director of the VA Compensation and Pension Service 
in May 2009, service connection is in effect for dysthymic 
disorder, currently rated as 50 percent disabling from March 
19, 1999; chronic cervical paravertebral myofasciitis (rated 
as shown on the first page herein (issues ## 5, 6, and 7); 
and residuals of fracture of the base of the proximal 
phalanx, left great toe, with degenerative changes, rated as 
noncompensably disabling.  The combined service-connected 
rating at the time of this decision (and before actions taken 
herein have been added thereto) is at 60 percent from March 
19, 1999, and at 70 percent from June 30, 2003.


FINDINGS OF FACT

1.  The evidence, including medical opinion, is in 
approximate balance as to whether the Veteran's headaches are 
at least in part significantly affected by and/or otherwise 
related to his service-connected disabilities.

2.  The Veteran does not suffer from a disability causing 
weakness of the upper extremities which is related to his 
periods of ACDUTRA or is related to his service-connected 
cervical paravertebral myofasciitis or other service-
connected disabilities, on either a causation or aggravation 
basis.

3.  The Veteran does not suffer from a disability causing 
weakness of the lower extremities which is related to his 
periods of ACDUTRA or is related to his service-connected 
cervical paravertebral myofasciitis or other service-
connected disabilities, on either a causation or aggravation 
basis.

4.  The Veteran does not suffer from a disability causing 
shortness of breath which is related to his periods of 
ACDUTRA or is related to his service-connected cervical 
paravertebral myofasciitis or other service-connected 
disabilities, on either a causation or aggravation basis.

5.  Since November 1999, the Veteran's cervical disability 
has been manifested by less than ankylosis, with generally 
severe limitations of motion but without incapacitating 
episodes requiring bedrest.

6.  Since November 1, 1999, the Veteran's service-connected 
disabilities have more often than not rendered him unable to 
work, placing the evidence in approximate balance as to 
whether a TDIU has been warranted.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, his 
headache disorder is proximately due to, the result of, or 
aggravated by his service-connected disabilities.  38 
U.S.C.A. § 3.310 (2009). 

2.  Weakness of the upper extremities was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or aggravated by his service-connected 
disabilities.  38 U.S.C.A. §§ 101, 1110, 5013(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

3.  Weakness of the lower extremities was not incurred in or 
aggravated by service, and is not proximately due to, the 
result of, or aggravated by his service-connected 
disabilities.  38 U.S.C.A. §§ 101, 1110, 5013(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

4.  Shortness of breath was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
aggravated by his service-connected disabilities.  38 
U.S.C.A. §§ 101, 1110, 5013(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

5.  Giving the benefit of doubt to the Veteran, the criteria 
for the assignment of a disability rating of 30 percent, but 
no higher, for the service-connected cervical paravertebral 
myofasciitis have been met since November 1999.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5003, 5021, 
5237 (1999-2009).

6.  Giving the benefit of doubt to the Veteran, from November 
1, 1999, the criteria for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, all of which the Veteran received.  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the 
Veteran nor his representative has alleged any prejudicial or 
harmful error in VCAA notice, and, as discussed herein, none 
has been shown.

In the aggregate, the Board finds that VA has satisfied the 
duty to notify and assist under the VCAA.  The Board finds 
that the content of letters and other communications complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  Any defect with 
respect to timing was harmless error, given that the claim is 
denied herein.  See Mayfield, supra.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He has indicated that he has no other information 
or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim). 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
With regard to this appeal, no useful purpose would be served 
in remanding this matter for yet more development as this 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the Veteran.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 61 (1991).

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That 
is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned became 
disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve Veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, U.S.C.A., or the prior corresponding provisions of 
law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) 
(2008).  INACDUTRA includes service with the Army National 
Guard of any State (other than full-time duty) under section 
316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law. National Guard service 
generally includes periods of ACDUTRA and/or INACDUTRA.  
Basically, this refers to the two weeks of annual training 
that each National Guardsman must perform each year and, in 
most cases, an initial period of six months for basic 
training.  It also includes periods, as in this case, of 
activation for a given stated limited program or operation.

Presumptive periods do not generally apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 
1131 (presumption of soundness), 3.306 (presumption of 
aggravation of a chronic pre-existing disease), and 38 C.F.R. 
§§ 3.307 and 3.309 (presumption of service incurrence for 
certain diseases first manifested after separation) for the 
periods of ACDUTRA or INACDUTRA is not appropriate.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  But see McClain v. Nicholson, 21 Vet. App. 319 
(2007) (Court held that the presence of a chronic disability 
at any time during the claims process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative).

Secondary service connection may also be established for 
disability which is proximately due to, the result of, or 
aggravated by service-connected disability.  38 C.F.R. § 
3.310; see Allen v. Brown, 7 Vet. App. 439 (1995).

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  In general, 
lay individuals may not render medical conclusions, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay persons can also 
provide an eye-witness account of an individual's visible 
symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  The Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); however, following the point at 
which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

A.  Headaches

The Veteran's service treatment records (STRs) do not show 
any complaints or treatment related to headaches.  VA 
treatment records show that he was seen on February 24 and 
September 14, 1999, for complaints of headaches; he was also 
complaining of neck and back pain.

The Veteran was afforded a VA examination in October 2001.  
He described generalized headaches which would occur for 
several hours, two to three times a week.

In January 2006, the Veteran testified at a Travel Board 
hearing before the undersigned.  He stated that doctors had 
told him that his headaches were related to his neck 
disorder.

The Veteran has submitted the report of a Social Security 
Administration (SSA) disability examination in October 2005.  
It showed that he had headaches which were occipital in 
nature.  He claimed that they were related to his neck.

Pursuant to the Board's remand, the Veteran was scheduled for 
additional neurological evaluations to include an assessment 
of the source of his headaches.  Some other examinations 
could not be undertaken and it was so noted.  However, one 
neurological specialist in August 2008 noted that the Veteran 
had "chronic daily headaches, likely exacerbated by 
analgesic overuse and depression".  He further noted that 
the Veteran's "cervical polyradiculopathy is playing a major 
role in his current (headaches) presentation".  (Emphasis 
added.)

Accordingly, while it might be helpful to have additional 
neurological assessments to clarify the specifics of the 
overall judgment made by a competent physician, there is in 
fact credible, persuasive medical opinion on the matter.  And 
in that regard, it appears that either the Veteran's 
headaches are intimately associable with his service-
connected cervical disabilities, or they are otherwise 
adversely affected by either his depression or his analgesic 
use, which is primarily for his service-connected 
disabilities, any one of which would suffice for a grant of 
service connection.  A reasonable doubt is raised which must 
be resolved in his favor, and service connection for 
headaches is therefore allowed.


B.  Weakness of the upper extremities

The STRs do not show any complaints of, or treatment for, 
weakness of the upper extremities. His post-service VA 
treatment records show many complaints, from February 1999, 
of pain and numbness of the upper extremities.  A VA 
examination was conducted in November 1999.  This found that 
motor function of the upper extremities was normal.  The 
sensory function examination found that there was a decrease 
in both hands in a stocking glove distribution.  Deep tendon 
reflexes of the biceps, triceps, and brachioradialis of the 
both upper extremities was 0-1/2 plus.

Another VA examination was performed in January 2000.  EMG 
and nerve conduction tests of the upper extremities showed no 
evidence of median or ulnar neuropathies.  During the 
examination, the Veteran stated that his range of motion of 
the upper extremities was very limited, but when he was 
distracted he displayed full range of motion of both arms.  
He would not abduct his right arm beyond 90 degrees, although 
he could abduct to 180 degrees with coaxing.  Motion of the 
elbows, wrists, and fingers were all normal.  An October 2001 
examination noted that nerve conduction tests were consistent 
with a normal study.

As noted, the Veteran testified before the undersigned in 
January 2006.  He stated that he would get shooting pains 
into his arms.  He also noted that his arms would "fall 
asleep."

The October 2005 SSA examination noted his complaints that he 
had neck pain that would radiate into his arms.  The 
objective examination noted that sensation was intact to 
light touch, pinprick, and proprioception in the upper 
extremities.  His reflexes were 2/4, and strength was normal.

Pursuant to the Board's remand, additional evaluations were 
undertaken with regard to his upper extremities.  The report 
of the assessment, dated in December 2008, noted that there 
was no sensory loss, muscle atrophy or diminution of 
reflexes.  The conclusion was to the effect that he had no 
diagnosis related to weakness of the upper extremities; his 
motor examination was normal and power was 5/5.

After a careful review of the evidence of record, it is found 
that service connection for weakness of the upper extremities 
is not warranted.  There is no indication that any such 
complaints were present during the Veteran's ACDUTRA.  While 
he has complained of pain and numbness of the extremities, 
cervical radiculopathy has been ruled out by specific tests 
to include EMG and nerve conduction tests.  Service 
connection may not be awarded for complaints of pain absent a 
finding of an underlying condition.  A symptom, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a "disability" for 
which service connection may be granted.    See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  

Finally, there is no objective evidence of record which 
suggests an etiological relationship between any complaints 
of weakness of the upper extremities and his service-
connected disabilities (other than as collaterally considered 
under the rating for his neck disability below).  

C.  Weakness of the lower extremities

The Veteran's STRs do not show that he ever complained of, or 
received treatment for, weakness of the lower extremities.

Post-service VA treatment records show that the Veteran 
complained several times after February 1999 of pain and 
numbness of the lower extremities.  A November 1999 
examination showed that lower extremity motor and sensory 
function were decreased in a stocking glove distribution.  
Deep tendon reflexes at the knees and ankles were 2+ 
bilaterally.  A January 2000 examination noted that no EMG 
was done since the June 1999 MRI had not shown any indication 
of degenerative disc disease (DDD).  There were no focal 
examination findings; and there were no reflex changes.  
Straight leg raising was negative.  It was noted that his 
gait was very antalgic, and that he did not move his right 
leg very much.

At his hearing before the undersigned in January 2006, the 
Veteran stated that would get pain and tingling in the legs. 
He did not indicate that anyone had ever told him that these 
complaints were related to his service-connected neck 
disorder.

The Veteran then submitted the report of the October 2005 
examination performed by SSA.  It shows he had stated that 
his legs were painful and would intermittently give out on 
him.  He stated that he could not sit more than 15 to 20 
minutes before changing position.  His pain would be worse 
with walking or standing.  The objective examination noted 
that his gait and station were normal.  He had patchy 
hypoesthesia below both knees, which was not in any specific 
dermatome.

Pursuant to the Board's remand, additional evaluations were 
undertaken with regard to his lower extremities.  The report 
of the assessment, dated in December 2008, noted that he 
walked with a limp due to his knee problems.  Examination 
demonstrated no sensory loss, muscle atrophy or diminution of 
reflexes.  The conclusion was to the effect that he had no 
diagnosis related to weakness of the lower extremities; his 
motor examination was normal and power was 5/5.

After a careful review of the evidence of record, it is found 
that service connection for weakness of the lower extremities 
is not warranted.  There is no indication that any such 
complaints were present during the Veteran's ACDUTRA.  
Although he has complained of pain and numbness of the lower 
extremities, no diagnosis of a specific disorder has ever 
been made.  As noted above, service connection may not be 
awarded for complaints of pain absent a finding of an 
underlying condition.  See Sanchez-Benitez, supra.  Finally, 
there is no objective evidence of record which suggests an 
etiological relationship between any complaints of weakness 
of the lower extremities and his service-connected 
disabilities.

D.  Shortness of breath

The Veteran's STRs do not show any complaints of or treatment 
for shortness of breath.  A post-service VA treatment record 
from 2000 indicated that his first complaint of shortness of 
breath had been made about a year before.

At his Travel Board hearing in January 2006, he admitted that 
he had smoked a lot.  However, he believed that he would get 
anxious, and that this was the source of his shortness of 
breath.

Pursuant to the Board's remand, the Veteran was specially 
examined in December 2008 to determine the etiology of any 
respiratory disorder.  The examiner noted his long history of 
smoking and various complaints including of being a heavy 
breather.  He said he had shortness of breath on going up a 
flight of stairs but that this might be due to lack of 
conditioning.  He does not have a smoker's cough, but had 
been told he breathes loudly.  He had smoked 2-3 packs of 
cigarettes a day and had done so for some 25+ years.  
Pulmonary function tests showed no pulmonary/respiratory 
findings other than mild obstructive airflow limitation felt 
to be more likely due to his long history of tobacco abuse.  
The examiner specifically concluded that he did not have a 
respiratory (disability) diagnosis.  

After a careful review of the evidence of record, the Board 
finds that service connection for shortness of breath is not 
warranted.  First, it is noted that shortness of breath by 
itself is a symptom, not a disability for which service 
connection could be awarded.  There is also no indication 
that such a condition was present in service or that it is 
etiologically related to his service-connected disabilities.  
It is a symptom now demonstrated on going up a flight of 
stairs, and may or may not be due to a lack of conditioning 
and/or smoking but is unrelated to service or service-
connected disabilities.  More important, in this case, there 
is no evidence of a respiratory disability for which service 
connection would be in order, and service connection cannot 
be awarded for the Veteran's reported shortness of breath.

III.  Increased Rating - Cervical Paravertebral Myofasciitis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of a 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Consideration must also be given to a longitudinal picture of 
the Veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Myofasciitis is rated as degenerative arthritis. See  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5021.  At the end of the 
section it reads, diseases under DCs 5013 through 5024 will 
be rated on limitation of motion of the affected parts, as 
degenerative arthritis.

Arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joints 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under the 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as 20 percent with X- 
ray evidence of involvement of 2 or more joints or 2 or more 
minor joint groups, with occasional incapacitating 
exacerbations, and as 10 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  38 C.F.R. § 4.71, DC 5003  Note (2): the 20 
percent and 10 percent ratings based on X- ray findings, 
above, will not be utilized in rating conditions listed under 
DCs 5013 to 5024, inclusive.

The Board must address, in conjunction with the otherwise 
applicable code, any additional functional loss the Veteran 
may have sustained by virtue of other factors as described in 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.

Since the Veteran is already in receipt of a 20 percent 
rating for cervical paravertebral myositis, the Board will 
consider whether a higher rating for paravertebral myositis 
is warranted as limitation of motion of the back under the 
General Formula for Diseases and Injuries of the Spine 
(General Rating Formula). 38 C.F.R. § 4.71a, Diagnostic Codes 
5021, 5243.  Rating code changed effective September 26, 
2003.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under the General Rating Formula, a 30 percent rating is 
assigned for favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine and unfavorable ankylosis of the entire 
spine warrants a 100 percent rating.

The General Rating Formula for Diseases and Injuries of the 
Spine for DCs 5235 to 5243 provides for the rating of 
disabilities of the spine.  The formula includes DC 5235, 
regarding vertebral fracture or dislocation. With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees 
or less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees 
or less, or favorable ankylosis of the entire cervical 
spine (30 percent);

For forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater 
than 120 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees, or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees, or combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the 
height (10 percent).  38 C.F.R. § 4.71a (2009).  The 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes allows for an evaluation of 10 
percent for incapacitating episodes having a total 
duration of at least one week but less than two weeks 
during the past twelve months. 38 C.F.R. § 4.71a, DC 
5243.  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Note (1).  
Additional ratings are available for more intense 
limitations of a similar nature.

The evidence regarding the Veteran's cervical disability is 
extensive, and the Board has reviewed all of the evidence in 
that regard.  

An evaluation for VA in 2001 relating his cervical disability 
noted his complaints of pain and severe limitation of motion.  
On examination, he had severe pain and weakness on all 
motions of the cervical spine.  There was paravertebral 
tenderness but no muscle spasm.  Motion was flexion of 0 to 
12 degrees; extension, 0-50 degrees; right lateral flexion 
was 0-4 degrees, left lateral flexion was 0-5 degrees, right 
rotation was 0-7 degrees and left rotation was 0-8 degrees.  
Range of motion was additionally limited by pain, fatigue and 
weakness.  He felt he was unable to work because of his 
cervical problems.

An assessment by K.A.M., M.D., in May 2003, was to the effect 
that he had marked decrease in passive range of motion with 
pain at all the following levels of motion ranges: flexion to 
10 degrees; right and left lateral rotation to 20 degrees; 
right and left lateral flexion to 10 degrees with decreased 
strength to 3-4/5 and DTR of 2+.

The Veteran has provided testimony and his wife has submitted 
written statements as to his conditions and limitations as a 
result thereof.

On an examination undertaken for SSA in October 2005, it was 
noted that his last MRI had shown a progression from 5 to 12 
mm. on the Chiari herniation (on which there are prior 
opinions to the effect that this probably does not impact the 
other cervical disability picture).  He also had bone spurs 
and disc herniations.  The examiner noted that he had 
limitations in movement including flexion of 5 degrees, 
extension of 10 degrees, and bilateral rotation of 15 degrees 
which was very guarded.  These precluded standing or walking, 
climbing or working at unprotected heights, and he could not 
push or shove or do more than occasional bending, stooping, 
squatting, crouching, or kneeling.  

In assessing the Veteran's cervical disability, it is noted 
that he has never exhibited frank or comparable ankylosis, 
nor has he had significant periods where he was hospitalized.  
However, since the claim was filed in November 1, 1999, and 
although he has indeed shown some progressive deterioration 
in his movements, all in all, he has more often than not had 
minimal flexion and extension of the cervical spine.  A 
reasonable doubt is raised as to the severity of the cervical 
disability, which, resolving that in his favor, warrants a 30 
percent rating from November 1, 1999.  The Board notes that 
options might be available for extraschedular considerations 
in rating his cervical disability, but these are more 
pertinent to and will be more fully discussed below with 
regard to his TDIU claim.  Staging under Fenderson is not 
required.

IV.  TDIU

A total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service- connected disabilities: provided, that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

As noted above, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.

In a pertinent precedent opinion, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

It is also the policy of VA, however, that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).

Where the Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the Veteran 
is unemployable due to service-connected disability. 38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating based upon unemployability.  Van 
Hoose, supra, at 363.

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, has to be looked at in a practical manner, and that 
the thrust is whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
Veteran.

In this case, a great deal of information is in the file with 
regard to his employment in the past.  He has not been 
employed since about 1998 or so, previously having worked as 
a carpenter, a cook, and in fencing.  He has been in receipt 
of SSA benefits for some years, primarily based on the 
cervical and mental health problems.

Opinions provided by Dr. B of record are to the effect that 
the combination of the Veteran's cervical problems and his 
mental health problems have brought him to the edge where he 
is no longer able to function, including being unable to 
work.

On an examination undertaken for SSA in October 2005, it was 
reported that he had limitations in movement including 
flexion of 5 degrees, extension of 10 degrees, and bilateral 
rotation of 15 degrees, which was very guarded.  He had not 
returned to work since he started his own business and was 
overseeing a fencing company.  Prior to that he had worked at 
a Waffle House.

Various VA examinations have been undertaken pursuant to the 
Board's remand.  The clinical results are in the file.  In 
general, the Veteran's mental health problems were felt to 
cause significant impact, and his pain "clearly interfered" 
with his ability to sustain gainful employment.  He said he 
had been increasingly depressed since being laid off from the 
Waffle House.  On another VA examination in December 2008, he 
was noted to have had long-time problems with work and 
maintaining a job, and had briefly tried rehabilitation. 

On a VA evaluation review in June 2009, the examiner felt 
that the cervical problems alone precluded the Veteran's 
doing activities demanding physical labor or requiring him to 
be on his feet, but said he should be able to carry out a 
sedentary occupation.  No additional assessment was made as 
to the impact of his other service-connected disabilities, 
now including his dysthymic disorder and headaches.

On review of the aggregate evidence in this case, it is clear 
that the Veteran has not worked since 1998 or 1999.  SSA has 
found him unable to work based on his mental problems and 
cervical disabilities.  His schedular ratings for his 
disabilities are combined at 70 percent, which does not 
include the newly service-connected headaches for which a 
rating has not yet been assigned.  

While the evidence is not unequivocal, the Board finds that a 
reasonable doubt is raised to whether his service-connected 
disabilities alone now render him unable to obtain or retain 
substantially gainful employment.  Accordingly, resolving 
that in his favor, TDIU is warranted from the date of his 
claim, November 1, 1999. 


ORDER

Entitlement to service connection for headaches is granted.

Entitlement to service connection for weakness of the upper 
extremities is denied.


[Continued on next Page]

Entitlement to service connection for weakness of the lower 
extremities is denied.

Entitlement to service connection for shortness of breath is 
denied.

Entitlement to a 30 percent disability evaluation for 
cervical paravertebral myofasciitis is granted, from November 
1, 1999.

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities is granted, from November 1, 1999.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


